PER CURIAM.
The judgment modifying child support is affirmed in all respects except as to the amount of day care expense. The record reflects that amounts paid per week were based solely upon testimony which was clearly and specifically stricken by the court. On our review, we find no other record basis for the figures adopted by the court.
Therefore, we reverse in part, and remand for recalculation of the day care portion of child support. We note additionally that the figure used in calculating day care includes a mathematical error as to the amount of the registration fee, which is apparently $6.66 per month rather than $66.00 per month.
STONE, WARNER and SHAHOOD, JJ., concur.